DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to invention non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9-20 are cancelled.
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach a smart ferrule carrier comprising: a base comprising a plurality of ferrule bays, a smart carrier board disposed on the base, a carrier controller disposed on the smart carrier board; and “an external tag communicatively coupled to the smart carrier board and configured to enable identification information for all tagged optical ferrule assemblies within the smart ferrule carrier to be accessible by a manual probe, wherein identification (ID) information stored on an ID tag of one or more tagged optical ferrule assemblies is accessible from the carrier controller through one or more tagged optical ferrule assemblies is accessible from the carrier 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892:A-H.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        

/ERIN D CHIEM/Examiner, Art Unit 2883